DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-14 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or fairly suggest either alone or in combination thereof:
Regarding claim 1, an RFID tag comprising:
an antenna defining a gap and configured to operate at a first frequency;
an RFID chip electrically coupled to the antenna across the gap; and
a shielding structure electrically coupled to the antenna across the gap, overlaying the RFID chip,
and comprising
a shield conductor, and
a shield dielectric at least partially positioned between the shield conductor and the
RFID chip, wherein the shielding structure is configured to limit the voltage across the gap when the antenna is exposed to a second frequency greater than the first frequency;
Regarding claim 9, packaging for a microwavable food item comprising:
an enclosure; and
an RFID tag secured to the enclosure and including
an antenna defining a gap and configured to operate at a first frequency,
an RFID chip electrically coupled to the antenna across the gap, and
a shielding structure electrically coupled to the antenna across the gap, overlaying the

a shield conductor, and
a shield dielectric at least partially positioned between the shield conductor and
the RFID chip, wherein the shielding structure is configured to limit the voltage across the gap when the antenna is exposed to a second frequency greater than the first frequency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMARA ALZAIDA FRANKLIN whose telephone number is (571)272-2389.  The examiner can normally be reached on Monday-Friday, 9:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on 571-272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






March 07, 2022
JAF

/JAMARA A FRANKLIN/Primary Examiner, Art Unit 2876